       Case 2:19-cv-21925 Document 1 Filed 12/26/19 Page 1 of 7 PageID: 1



Marc D. Haefner
Eleonore Ofosu-Antwi
WALSH PIZZI O’REILLY FALANGA LLP
Three Gateway Center
100 Mulberry Street, 15th Floor
Newark, New Jersey 07102
Tel: (973) 757-1100

Of Counsel:

J. Stephen Simms
SIMMS SHOWERS LLP
201 International Circle, Suite 250
Baltimore, Maryland 21030
Tel: (410) 783-5795

Attorneys for Plaintiff E.N. Bisso & Son, Inc.

                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 E.N. BISSO & SON, INC.,                            Civil Action No.:

                               Plaintiff,           IN ADMIRALTY, Rule 9(h)

 v.
                                                                 Filed Electronically
 TUG LINDA LEE BOUCHARD, BARGE B-205,
 Their equipment and appurtenances, and freights,

                               Defendants in rem.



                                  E.N. BISSO VERIFIED
                               COMPLAINT WITH REQUEST
                                 FOR RULE C ARREST

       E.N. Bisso & Son, Inc. (“E.N. Bisso”) bring this action against Defendant Bouchard

Transportation Company, Inc. (“Bouchard”) in rem for E.N. Bisso’s claims against the TUG

FREDERICK E. BOUCHARD (“Tug”) and BARGE B-205 (“Barge”) pursuant to Supplemental

Rule C for Certain Admiralty and Maritime Claims and states as follows:
        Case 2:19-cv-21925 Document 1 Filed 12/26/19 Page 2 of 7 PageID: 2



                                     Jurisdiction and Venue

        1.      This is an action within this Court’s admiralty jurisdiction pursuant to 28 U.S.C. §

1333 and is an admiralty or maritime claim within Fed. R. Civ. P. 9(h).

        2.      Venue is proper in this District because the Tug and Barge are or soon will be

located in this District.

                                            The Parties

        3.      E.N. Bisso is a corporation duly organized under Louisiana.

        4.      Tug and Barge are maritime vessels located or soon to be located in this District,

owned and/or operated by Bouchard Transportation Company (“Bouchard”).

                                               Facts

        5.      Bouchard ordered tug service for the Tug and Barge from E.N. Bisso for provision

of tug assistance service to the Tug and Barge, pursuant to E.N. Bisso’s contractual terms and

conditions.

        6.      E.N. Bisso provided that tug service to the Tug and Barge, and rendered invoices

to Bouchard, as follows:

                                                                                 Invoice
     Invoice      Invoice Date     Service Dates       Location (Louisiana)      Amount
     142814       6/30/2019        6/9-11/2019         PF & T Mt. Airy           $30,972.00
     149275       6/30/2019        6/28-30/2019        PF & T Mt. Airy           $30,697.00
     143493       7/31/2019        7/23-24/2019        PF & T Mt. Airy           $24,635.45

     143550       7/31/2019        7/25/2019           Belle Chasse Anchorage    $2,011.90
     143926       8/21/2019        8/14-17/2019        Blackwater Harvey         $3,887.40
     144504       9/25/2019        9/19-21/2019        Blackwater Harvey         $4,057.90
     144848       10/17/2019       10/11-15/2019       Perry Street Wharf        $3,989.70
     144912       10/22/2019       10/16-18/2019       PF & T Mt. Airy           $3,989.70
     144968       10/23/2019       10/20/2019          LaGrange Anchorage        $794.60
     145472       11/22/2019       11/17-18/2019       Blackwater Harvey         $3,921.00
                                                                              Total: $105,035.65



                                                -2-
         Case 2:19-cv-21925 Document 1 Filed 12/26/19 Page 3 of 7 PageID: 3



         7.        The tug service which E.N. Bisso provided the Tug and Barge is a maritime

necessary within the express meaning of 46 U.S.C. § 31301(4), and E.N. Bisso holds maritime

liens against the Tug and Barge in rem in the amount of it services provided to the Tug and Barge,

pursuant to 46 U.S.C. § 31342. Despite repeated demand, Bouchard has failed to pay E.N. Bisso’s

invoices for the tug services which E.N. Bisso provided and has breached its contract with E.N.

Bisso.

                                Count I – Breach of Maritime Contract

         8.        E.N. Bisso incorporates the above paragraphs as if fully set forth herein.

         9.        Bouchard has breached its maritime contract with E.N. Bisso as set out above. E.N.

Bisso therefore demand s judgment, as set out more fully below.

              Count II – E.N. Bisso – Maritime Lien In Rem Against the Tug and Barge

         10.       E.N. Bisso incorporates the above paragraphs as if fully set forth herein.

         11.       E.N. Bisso as a consequence of tug services, a maritime necessary, to the Tug an

Barge on the order of the Tug’s owner, holds maritime liens in rem against the Tug and Barge in

the amount of its services provided. E.N. Bisso therefore demands judgment against the Tug and

Barge, in rem, as set out more fully below.

                                            Prayer for Relief

         WHEREFORE, E.N. Bisso prays that this Court:

         A.        Order the issue of warrants for arrest of the Tug and Barge, in rem;

         B.        Order that the in rem claims of E.N. Bisso proceed against the Tug an Barge, in

rem, and that on judgment and sale of the Tug and Barge, or from the provision of any security

accepted by this Court and/ or E.N. Bisso, that E.N. Bisso’s maritime lien claims in rem be paid

from the proceeds, in the amount of at least $105,035.65 and maritime prejudgment interest, and

costs of arrest and of this action;


                                                   -3-
      Case 2:19-cv-21925 Document 1 Filed 12/26/19 Page 4 of 7 PageID: 4



      C.     That this Court award E.N. Bisso such other and further proper relief.


Dated: December 26, 2019                          WALSH PIZZI O’REILLY FALANGA LLP

                                                  s/ Marc D. Haefner
                                                  Marc D. Haefner
                                                  Eleonore Ofosu-Antwi
                                                  Three Gateway Center
                                                  100 Mulberry Street, 15th Floor
                                                  Newark, New Jersey 07102
                                                  E-mail: mhaefner@walsh.law
                                                  E-mail: eofosuatwi@walsh.law
                                                  Tel: 973-757-1100
Of Counsel:
J. Stephen Simms
SIMMS SHOWERS LLP
201 International Circle
Baltimore, Maryland 21030
Email: jssimms@simmsshowers.com
Tel: 410-783-5795




                                            -4-
          Case 2:19-cv-21925 Document 1 Filed 12/26/19 Page 5 of 7 PageID: 5



                                        VERIFICATION

          I am a Principal of the law firm Simms Showers LLP, of counsel to E.N. Bisso.

          The facts alleged in the foregoing complaint are true and correct to the best of my

knowledge and information based upon the records of E.N. Bisso made available to me by E.N.

Bisso. Authorized officers of E.N. Bisso are not readily available in this District to make

verifications on E.N. Bisso’s behalf. I am authorized to make this verification on E.N. Bisso’s

behalf.

          Pursuant to 28 U.S.C. § 1746(1), I solemnly declare under penalty of perjury that the

foregoing is true and correct.


Executed on: December 24, 2019

                                                     s/ J. Stephen Simms
                                                     J. Stephen Simms
                                                     SIMMS SHOWERS LLP
                                                     201 International Circle
                                                     Baltimore, Maryland 21030
                                                     Tel: 410-783-5795
                                                     Email: jssimms@simmsshowers.com




                                               -5-
      Case 2:19-cv-21925 Document 1 Filed 12/26/19 Page 6 of 7 PageID: 6



                               RULE 11.1 CERTIFICATION

      This matter is not the subject of any other pending matter, arbitration, or mediation.


Dated: December 26, 2019                            WALSH PIZZI O’REILLY FALANGA LLP

                                                    s/ Marc D. Haefner
                                                    Marc D. Haefner




                                              -6-
       Case 2:19-cv-21925 Document 1 Filed 12/26/19 Page 7 of 7 PageID: 7



                           RULE 201.1(D) CERTIFICATION

       This matter is not subject to compulsory arbitration because non-monetary relief is

requested.


Dated: December 26, 2019                         WALSH PIZZI O’REILLY FALANGA LLP

                                                 s/ Marc D. Haefner
                                                 Marc D. Haefner




                                           -7-
